Citation Nr: 1416179	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. A. G.


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The appellant was a member of the Pennsylvania Army Reserve National Guard from July 1978 to October 1986, and from November 1987 to November 1991.  He had an initial period of active duty for training (ACDUTRA) from July 16, 1978 to September 6, 1978.  He had additional periods of ACDUTRA, including from July 11, 1982 to July 24, 1982, and from July 23, 1983 to August 6, 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant has claimed service connection for posttraumatic stress disorder (PTSD).  His medical records reflect diagnoses of PTSD; schizoaffective disorder; bipolar disorder; chronic paranoid schizophrenia; and undifferentiated schizophrenia.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issues on appeal are as listed on the title page.

The Board notes that the appellant's service connection claim was originally denied in a January 2008 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The January 2008 RO decision therefore represents the last final action on the merits of the acquired psychiatric disorder/PTSD service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 2008 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the January 2008 rating decision constitutes new and material evidence.

The appellant submitted a claim for service connection for PTSD in March 2009, resulting in the August 2009 rating denial which is the subject of the current appeal.

In October 2011, a Travel Board hearing was held at the RO before the undersigned.  The transcript from that hearing is in the claims file.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of documents from mental health care providers at a private facility where the appellant receives treatment.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, the case is ready for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim that is not already included in the paper claims files.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2008 rating decision denied service connection for PTSD.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the January 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the appellant's claim for service connection for PTSD is a final decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen his claim for service connection for PTSD; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the service connection claim, such error was harmless and will not be further discussed.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The January 2008 rating decision denied the appellant's claim on the basis that there was no clinical diagnosis of PTSD of record and because there was no confirmed stressor.  This rating decision became final after the claimant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for a psychiatric disorder was received in March 2009.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since January 2008, new evidence has been added to the claims file that is material to the appellant's claim.  Specifically, the added evidence includes private psychiatric treatment records and statements that reveal a diagnosis of PTSD, as well as diagnoses of schizoaffective disorder; bipolar disorder; chronic paranoid schizophrenia; and undifferentiated schizophrenia.  In addition, the appellant's PTSD has been related to an aspect of his ACDUTRA, namely a live-fire exercise that occurred in approximately 1982 or 1983.  As the private treatment records and statements dated between 2007 and 2011 were not available at the time of the January 2008 denial, that evidence is new.  Moreover, when presumed credible, the new evidence establishes a diagnosis of PTSD and an indication that there may be a nexus between a psychiatric diagnosis and a period of ACDUTRA; thus, it is also material.  Accordingly, the Board finds that the appellant has submitted new and material evidence sufficient to warrant reopening his claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is reopened.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Review of the evidence of record reveals that the appellant initially received mental health treatment in approximately 1995, but no mental health records dated before 2000 are of record.  The appellant has reported being treated at VA facilities in Washington, DC and Philadelphia, but no VA treatment records have been included in the claims file.  In addition, the appellant has been in receipt of Social Security disability benefits since approximately 1996.  None of the associated records have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim.  Id. at 1321.  

VA has not attempted to obtain these federal records of which VA has actual notice.  The Board finds that a remand is required to obtain the outstanding SSA and VA records, as well as the outstanding private psychiatric treatment records.  Therefore, in order to fulfill the duty to assist, all of these records described herein should be obtained and associated with the claims file.

The appellant has not been afforded a VA psychiatric examination.  Review of his private treatment records reveals that he has been diagnosed with various psychiatric disorders, to include PTSD, and that the appellant's PTSD was thought to be related to incidents that occurred during his National Guard service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § .159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the appellant does not have any verified period of active service - only periods of ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any State.  38 C.F.R. § 3.6(c).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board also notes that certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as psychoses (e.g. schizophrenia), which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71(1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67(citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Because mental illnesses are considered diseases and not an "injury," service connection may only be awarded by establishing that the appellant's mental illness had its onset during, or was aggravated by, a period of ACDUTRA in relation to the appellant's service in the National Guard.  Service connection would not be warranted for mental illness during a period of INACDUTRA. 

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was on ACDUTRA with the National Guard which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Private treatment records reveal various psychiatric diagnoses and a possible link to a period of ACDUTRA.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed psychiatric disorder during a period of ACDUTRA, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

The Board also notes that it is not clear whether or not any records relating to live-fire exercises conducted during the appellant's periods of ACDUTRA from July 11, 1982 to July 24, 1982, or from July 23, 1983 to August 6, 1983, were obtained from the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  The Statement of the Case (SOC) and the Supplemental Statements of the Case (SSOCs) refer to documents from those sources for the 111th Infantry for 1982, but no such records have been included in the claims file.  On remand, the RO should undertake development efforts to ascertain whether live-fire exercises were conducted in connection with the appellant's periods of ACDUTRA from July 11, 1982 to July 24, 1982, and from July 23, 1983 to August 6, 1983.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private (Creekwood, HUP, etc.), VA, or other government) who have treated him for any psychiatric condition since 1978.  After securing the necessary release(s), obtain all outstanding records.  In particular, all VA treatment records must be obtained and the period from 1990 onward is of particular interest.

3.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits in approximately 1995, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

4.  Obtain from the Joint Services Records Research Center (JSRRC), the National Archives and Records Administration (NARA) or any other appropriate agency documentation of whether or not mortar live-fire exercises were conducted in connection with the appellant's periods of ACDUTRA from July 11, 1982 to July 24, 1982, or from July 23, 1983 to August 6, 1983.  If this cannot be documented for the appellant's unit, ascertain if, in general, mortar live-fire exercises were usually conducted during two-week periods of ACDUTRA at Fort A. P. Hill in Virginia in 1982 and 1983.

5.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

6.  Then review the file and prepare a summary including all associated documents and then make a specific determination with respect to whether the appellant was exposed to a stressor, or stressors, during a period of ACDUTRA, and, if so, the nature of the specific stressor or stressors established by the record.  In reaching this determination, address any credibility questions raised by the record.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to any period of ACDUTRA.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file or CAPRI), including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI must be printed and associated with the paper claims file so they can be available to the examiner for review.

An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor during a period of ACDUTRA.

The examining psychiatrist, after examination of the appellant and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to any period of ACDUTRA, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to the ACDUTRA, as opposed to that due to other causes, if any.

In particular, the psychiatrist must offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during a period of ACDUTRA, any disease or incident suffered prior to any period of ACDUTRA, any disease or incident suffered after any period of ACDUTRA, or to a combination of such causes or some other cause or causes.  

The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the claims file.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses and must specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing must be discussed.

If a diagnosis of PTSD is appropriate, the examiner must specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter must also be specifically set forth.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychiatric disorder is causally or etiologically related to any period of ACDUTRA, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

9.  The appellant must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the appellant advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

10.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  Ensure that all applicable theories of service connection for periods of ACDUTRA and INACDUTRA are considered.

11.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


